Title: From Benjamin Franklin to David Hartley, 6 September 1783
From: Franklin, Benjamin
To: Hartley, David


          
            My dear friend,
            Passy Sept. 6. 1783
          
          Inclosed is my Letter to Mr. Fox. I beg
            you would assure him, that my Expressions of Esteem for him are not mere Professions. I
            really think him a Great Man; & I could not think so, if I did not believe he was at
            Bottom, and would prove himself, a good One. Guard him
            against Mistaken Notions of the American People. You have deceived yourselves too long
            with vain Expectations of reaping Advantage from our little Discontents. We are more
            thoroughly an enlightned People, with respect to our political Interests, than, perhaps,
            any other under Heaven. Every man among us reads, and is so easy in his Circumstances,
            as to have Leisure for Conversations of Improvement, & for acquiring Information.
            Our domestic Misunderstandings, when we have them, are of small Extent; tho’ monstrously
            magnified by your microscopic Newspapers. He, who judges from them that we are on the
            Point of falling into Anarchy, or returning to the Obedience of Britain, is like one,
            who, being shown some Spots in the Sun, should fancy that the whole Disk would soon be
            overspread with them, and that there would be an End of Day Light. The great Body of
            Intelligence, among our People, surrounds and overpowers our petty Dissensions, as the
            Sun’s great Mass of Fire diminishes and destroys his Spots. Do not, therefore, any
            longer delay the Evacuation of New York, in the vain hope of a new Revolution in your
            Favour, if such a hope has indeed had any Effect in occasioning the Delay. It is now nine Months since the Evacuations were
              promised. You expect, with Reason,
            that the People of New-York should do your Merchants Justice in the Payment of their old
            Debts; consider the Injustice you do them, in keeping them so long out of their
            Habitations, and out of their Business, by which they might have been enabled to make
            Payment. There is no Truth more clear to me than this, that the great Interest of our
            two Countries is a thorough Reconciliation. Restraints on the Freedom of Commerce &
            Intercourse between us can afford no Advantage equivalent to the Mischief they will do
            by keeping up Ill Humour & promoting a total Alienation. Let you and I, my dear
            Friend, do our best towards advancing and securing that Reconciliation. We can do
            nothing that will in a dying Hour, afford us more solid Satisfaction.
          I wish you a prosperous Journey & a happy Sight of your Friends. Present my best Respects to your good Brother
            & Sister, & believe me, ever,
            with sincere & great Esteem, Yours affectionately
          
            (signed)B. Franklin
            To D. Hartley Esqr.—
          
        